The opinion of the court was delivered by
Scott, J.
The respondents were husband and wife, and the husband wras engaged in the grocery business in this state, the stock of groceries being the community property of the’parties. The appellant, as sheriff of Spokane county, levied upon said stock under an execution issued upon a judgment which was the sepa*578rate debt of the husband, and this action was instituted by the respondents to enjoin the sale of the property. Judgment was rendered in their favor, permanently enjoining the .sale thereof, and this appeal was taken therefrom.
The question to be decided is as to whether the community personal property can be sold to satisfy the husband’s separate debt. Under our law the husband has the absolute control, management and disposition of the community personal property; as much so as of his separate property, excepting that he cannot devise more than one-half thereof. He has no such control or right of disposition as to the community real estate, and for that reason we have held that the community real estate cannot be sold for his individual debts. In this particular the laws of this state are different from those of the other states where community property laws relating to husband and wife are in force. With respect to personal property, however, our laws are substantially the same, and for that reason there is no ground for laying down a different rule as to the disposition of the community personal property. The husband, having the absolute power to dispose of it, may sell it to satisfy his individual debt and pass a good title. This being so, we see no reason why it may not be sold under an execution issued to enforce collection of that individual debt. If the title may pass by his act, there is no reason why it should not pass by operation of law under similar conditions. See Andrews v. Andrews, 3 Wash. T. 289 (14 Pac. 68).
It is further contended that the judgment of the lower court ought to be affirmed on the ground that it appears there is not enough of the community personal property to satisfy the community debts. But *579we do not think the respondents are in a position to raise this point. None of the community creditors are questioning the transaction, and we are not called upon to express an-opinion as to what rights or claims, if any; they could maintain in the premises.
Reversed.
Hoyt, C. J., and Dunbar and Anders, JJ., concur.